DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 9, 31-40, 47-60 are pending. 
3.	Claims 31-40 remain withdrawn. 
4.	Claims 9 and 47-60 are examined. 
Election/Restrictions
5.	Applicant’s election without traverse of Group II, claims 9-19, in the reply filed on November 12, 2019 is acknowledged.  Claims 1-8 and 20-30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 12, 2019.  Given that new claims 47-60 would have been included in the elected Group and are examined herein. 
Claim Objections
6. 	In claims 9, 47, and 48, the term “benthamiana” should be amended to italicize the entire word: --benthamiana--. 
	In claims 9 and 47, in the recitation “wherein said CBD or CBDA is glycosylated by an endogenous glycosyltransferase is selected from,” and in claim 48, the recitation “wherein said CBG or CBGA is glycosylated by an endogenous glycosyltransferase is selected from,” require a transitional phrase before “is selected from;” for example, “wherein said endogenous glycosyltransferase.” 

Claim Rejections - 35 USC § 112 - Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 9 and 47-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 9, 47, and 48, the use of the terms “NtGT4” and “NtGT5” without reciting corresponding SEQ ID NO’s renders the claim indefinite.  Common designations of proteins can change over time.  In addition, the specification indicates that there are multiple proteins encompassed by said terms.  For example, the specification refers to NtGT5a and NtGT5b (see page 50; Table 9).  It is unclear whether claim 1 refers to either of those terms or to another NtGT5.  It is thus unclear exactly what structures are encompassed by said two designations.  Given that claims 49-60 depend from claims 9, 47, or 48 and fail to recite additional limitations overcome their indefiniteness, claims 49-60 are indefinite as well. 
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	Claim 9 remains and claims 47-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on October 25, 2021 have been fully considered but they are not persuasive. 
Applicant claims a method comprising establishing a suspension cell culture of wild-type tobacco cells selected from the group consisting of Nicotiana tabacum and N. benthamiana, incubating a quantity of CBD, CBDA, CBG, or CBGA in said cell culture and generating a CBD-, CBDA-, CBG-, or CBGA-glycoside from said suspension cell culture, wherein said cannabinoids are glycosylated by NtGT4 or NtGT5.  Applicant claims said method further comprising a step of genetically modifying said tobacco cells with a heterologous cytochrome P450 protein. 
Applicant describes transforming tobacco BY-2 cells with an expression vector encoding glycosyltransferase UGT76G1 (SEQ ID NO: 61 and 62) from Stevia rebaudiana.  Applicant describes introducing CBDA into said cell suspension, and describes observing glycosylation in both wild-type and transgenic plants (Example 17 on page 96).  Applicant describes overexpressing tobacco glycosyltransferases in yeast cells and observing high levels of glycosylation of cannabinoids introduced into said yeast cell culture, particularly when the overexpressed glycosyltransferase was the tobacco NtGT4 (Examples 12-17 on pages 93-95).  In the legend to Figure 10, on page 19 of the specification, Applicant states as follows: “WTS1 and 2 are wild type fed with substrate for endogenous reactions.  There was some endogenous glycosylation of CBGA, as well as evidence for enhanced transgenic glycosyltransferase activity.”
Applicant does not describe the genus of methods encompassed by the instant claims.  When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the scope of the genus or (2) structural features common to the members of the genus. MPEP § 2163. In the instant case the specification neither describes a number of representative species falling within the claimed genus of methods, nor sets forth the requisite structure-function relationship for the structures used in the claimed methods.
In the instant case, Figure 10 and its legend appear to be the only instance when cannabinoid glycosylation in a tobacco suspension culture is expressly mentioned.  Beyond that, the teachings of the specification are limited.  For example, it is unclear what is the distinction between the wild-type cells designated “WTS1” and “WTS2,” shown in Figure 10, or why glycosylation appears to have been observed only with WTS1.  In addition, neither the figure nor the specification supply any statistical information for the data, or supply any details as to what is meant by “some 
	Applicant has also not described any structures responsible for cannabinoid glycosylation in wild-type tobacco cells culture.  While Example 5 of the specification states that presence of glycosylated cannabinoids in wild-type plants (it is not clear whether this includes suspension cell culture) “indicates the presence of glycosyltransferases in tobacco,” Applicant has not identified the enzyme or enzymes at issue.  While Applicant describes successfully using two tobacco glycosyltransferases, NtGT4 and NtGT5, in a yeast cell culture, to glycosylate cannabinoids (see Example 14-15 on pg. 94), Applicant has not described an endogenous glycosyltransferase that might be responsible for glycosylation in tobacco suspension cultures.  
	The amended claims also encompass a genus of cytochrome P450’s recited entirely by function, without corresponding sequence information.  For example, claim 49 encompasses any cytochrome P450 that hydroxylates said one or more cannabinoids and/or oxidizes the hydroxylated cannabinoids.  This genus is not adequately described.  It is known in the art that cytochromes P450 are one of the largest protein families known in higher plants, with thousands of plant CYPs annotated and named (See Nelson et al, Plant J. (2011) 66:194-211). The described species are not adequate to be representative of the very large and functionally diverse genus. In addition, the specification fails to set forth a structure-function relationship as to which members of said genus can hydoxylate cannabinoids and which ones cannot. 
2O2 scavenging agent ascorbic acid (pg. 20749, both col. - 20750, both col.) (See also Andre et al, Frontiers in Plant Sci. (2016) 7:19; pg. 8, right col.). Morimoto et al teach that CBCA and THCA caused cell death at higher (50 uM to 100uM) as well as lower (20 uM) concentrations of the cannabinoids (see pg. 20748 left col. - pg. 20749 top of left col.) 
Similarly, Sirikantaramas et al (Plant Cell. Physiol. (2005) 1578-1582) teach that applying CBGA or THCA, at 50 uM each, resulted in 100% cell death in 7 day-old suspension culture of the BY-2 tobacco cells (page 1580, right col.). 
	The prior art also does not teach any endogenous tobacco glycosyltransferases that can be used for successful glycosylation of cannabinoids in cell suspension culture.  For example, Hardman et al teach that in order to identify one glycosyltransferase from Stevia (UGT76G1) and one from rice, a screening of a library of glucosyltransferases was required, as well as a screening of various cannabinoids as potential substrates (see page 1, 3, and 4 of Hardman et al).  It is noted that glycosyltransferases are a multi-gene superfamily, which can transfer single or multiple sugars on variety of Arabidopsis alone (See Wang et al (2009) Front Biol. China, 4:39-46).  
	For these reasons, Applicant has failed to adequately describe the claimed methods, and it is unclear whether at the time of filing Applicant was in possession of the instant invention as broadly claimed. 
Enablement
11.	Claim 9 remains and claims 47-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on October 25, 2021 have been fully considered but they are not persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a method comprising establishing a suspension cell culture of wild-type tobacco cells selected from the group consisting of Nicotiana tabacum and N. benthamiana, incubating a quantity of CBD, CBDA, CBG, or CBGA in said cell culture 
Applicant teaches transforming tobacco BY-2 cells with an expression vector encoding glycosyltransferase UGT76G1 (SEQ ID NO: 61 and 62) from Stevia rebaudiana.  Applicant teaches introducing CBDA into said cell suspension and observing glycosylation in both wild-type and transgenic plants (Example 17 on page 96).  Applicant teaches overexpressing tobacco glycosyltransferases in yeast cells and observing high levels of glycosylation of cannabinoids introduced into said yeast cell culture, particularly when the overexpressed glycosyltransferase was the tobacco NtGT4 (Examples 12-17 on pages 93-95).  In the legend to Figure 10, on page 19 of the specification, Applicant teaches as follows: “WTS1 and 2 are wild type fed with substrate for endogenous reactions.  There was some endogenous glycosylation of CBGA, as well as evidence for enhanced transgenic glycosyltransferase activity.”
Applicant has not taught how to how to predictably practice the instant invention.  Both the teachings of the specification and the state of the art indicate that it would highly unpredictable to practice the instant method as broadly claimed. 
In the disclosure, Figure 10 and its legend appear to be the only instance when cannabinoid glycosylation in a tobacco suspension culture is expressly mentioned.  However, it is unclear what is the distinction between wild-type cells designated “WTS1” and “WTS2,” shown in Figure 10, or why glycosylation appears to have been observed only with WTS1.  In addition, neither the figure nor the specification supply any 
It is noted that specification does provide a clear example of glycosylation of cannabinoids in tobacco suspension cell culture (Example 17, on page 96).  However, in that example, Applicant overexpressed the Stevia glucosyltransferase UGT76G1 and the multidrug transporter ABCG2 in tobacco suspension culture and observed the glycosylation of CBDA, added to the culture, which is different from the claimed invention. 
	The amended claims also encompass a genus of cytochrome P450’s recited entirely by function, without corresponding sequence information.  For example, claim 49 encompasses any cytochrome P450 that hydroxylates said one or more cannabinoids and/or oxidizes the hydroxylated cannabinoids.  Applicant has not taught how to practice said genus.  It is known in the art that cytochromes P450 are one of the largest protein families known in higher plants, with thousands of plant CYPs annotated and named (See Nelson et al, Plant J. (2011) 66:194-211).  The specification teaches that human cytochrome P450, CYP3A4, may be used to increase hydroxylation and glycosylation of cannabinoids in plant systems (see Examples 1 and 2), yet does not 
The lack of teachings in the specification with regard to glycosylation of cannabinoids in a wild-type tobacco suspension cell culture is particularly relevant given the state of the art, which teaches that cannabinoids are cytotoxic to tobacco cells. 
Morimoto et al, for example, expressly teach that both CBCA and THCA induced cell death in, specifically, BY-2 tobacco cells (J. Biol. Chem. (2007) 282:20739-20751, Fig. 8, pg. 20748, left col. - pg. 20749, right col.; pg. 20741, left col.)  Morimoto et al teach that the cannabinoids induced rapid apoptosis in the tobacco cells, and said apoptosis was not suppressed by the H2O2 scavenging agent ascorbic acid (pg. 20749, both col. - 20750, both col.). (See also Andre et al, Frontiers in Plant Sci. (2016) 7:19; pg. 8, right col.).  Morimoto et al teach that CBCA and THCA caused cell death at higher (50 uM to 100uM) as well as lower (20 uM) concentrations of the cannabinoids (see pg. 20748 left col. - pg. 20749 top of left col.) 
Similarly, Sirikantaramas et al (Plant Cell. Physiol. (2005) 1578-1582) teach that CBGA and THCA, at 50 uM, resulted in 100% cell death in 7 day-old suspension culture of the BY-2 tobacco cells (page 1580, right col.). 
Moreover, the teachings of the prior art regarding cannabinoid glycosylation in the context of a plant cell culture in general, are limited as well.  Tanaka et al, for example, teach a method of using cell and tissue cultures of Pinellia ternata to produce glycosylated cannabinoids (J. of Nat. Prod. (1993) 56:2068-2072; see pg. 2068).  Hardman et al teach a method of in vitro cannabinoid glycosylation using the stevia UGT76G1 glycosyltransferase.  However, they teach that said enzyme was identified by 
	Given that the above teachings of the prior art, and particularly, the fact that cannabinoids are known to be toxic to the tobacco BY-2 line in suspension, the limited teachings of the specification are not sufficient to enable one of ordinary skill in the art to practice the invention without substantial further experimentation.  For example, the specification does not teach how to reduce the cytotoxicity of cannabinoids towards tobacco cells in suspension.  Moreover, the specificaiton supplies few details as to the actual method steps involved in cannabinoid glycosylation using tobacco cell suspension cultures: it is unclear what concentrations of cannabinoids could be used in said method, or whether different cannabinoids would show different toxicity levels.  
With regard to the teachings that confirm the actual detection of glycosylated cannabinoids, the specification presents a single example: Figure 10.  While the legend to the figure (on page 19) refers to “WTS1 and 2” as wild-type cells, and teaches that there was “some endogenous glycosylation of CBGA,” the legend that is found in the figure itself indicates that only WTS1 showed the presence of the glycoside.  The specification does not expressly teach the concentration of CBDA used to generate the data in Figure 10.  However, Example 19, on page 107 indicates that a 5.83 uM CBDA solution was used for all treatments.  Assuming, arguendo, that both WTS1 and WTS2 cells were treated with the same concentration of the cannabinoid, it is unclear why only one of the wild-type cultures showed glycosylation and not the other one.  
N. tabacum or N. Benthamiana cell line, and any concentration of the recited cannabinoids.  
Next, while Example 5 of the specification states that the presence of glycosylated cannabinoids in wild-type plants (it is not clear whether this includes suspension cell culture) “indicates the presence of glycosyltransferases in tobacco,” Applicant has not identified the enzyme or enzymes responsible for the glycosylation.  There is also no indication in the specification or the prior art as to which ones of the N. tabacum or N. Benthamiana cells would express a glycosyltransferase or glycosyltransferases that are sufficiently active to ensure glycosylation of an added cannabinoid in cell suspension culture.  
Thus, in order to be able to practice the claimed invention, one of ordinary skill in the art would need to identify tobacco cell lines whose endogenous glycosyltransferases are sufficiently active, at their native expression levels, to be used in a suspension cell culture, to determine the conditions under which the recited cannabinoids could be used in claimed methods without causing cell death, as well as to determine under which conditions the glycosylated cannabinoids are also acetylated.  Given the lack of . 
Response to Arguments. 
Applicant argues that the claims have been amended; cites portions of the specificaiton and the Figures and argues that the specification shows that Applicant was able to produce glycosylated cannabinoids using tobacco expression systems.  Applicant argues that application “has affirmatively demonstrated glycosylation of cannabinoid in tobacco cells” (page 9 of the Specification).  
Applicant argues that the instant application was cited by others in the art, who confirmed CBD glycosylation in tobacco cells, including BY-2 cells, as taught by Applicant.  Applicant argues that there is no indication in the instant specification that cannabinoids were toxic to tobacco cells, and that glycosylation makes cannabinoids less toxic (page 10).  Applicant argues that the teachings of the prior art regarding cannabinoid toxicity have been superseded by the art that shows successful generation of cannabinoid glycosides in tobacco cell cultures (pages 11-12). 
Applicant’s argument is not found to be persuasive.  Applicant’s amendments to the claims are acknowledged, but they are not sufficient to overcome the rejections.  It is not in dispute that Applicant did show that some naturally occurring tobacco glycosyltransferases can be successfully used to glycosylate cannabinoids when exogenously expressed in yeast cells (as shown in Example 12, for instance).  However, the claims are drawn to the use of wild-type tobacco cells to glycosylate cannabinoids.

Example 5 states that “The presence of glycosylated cannabinoids in wild type plants suggests the presence of a strong glycosyltransferase in tobacco.  As such, in one embodiment, over expression of a heterologous or homologous tobacco glycosyltransferase may [be] expressed or overexpressed resulting in the enhanced in vivo biosynthesis of water-soluble cannabinoids in whole plants, as well as in suspension cultures” (paragraph spanning pages 88 and 89, emphasis supplied).  From this prophetic teaching, one would not be able to envision the actual enzyme or enzymes responsible for the reaction, nor one would have been able to practice the claimed method without first having to identify said enzyme or enzymes, and confirming their glycosyltransferase activity in cell cultures.  The latter would amount to undue trial and error experimentation. 
The other portions of the specification fail to supply sufficient teachings as well. For example, Figure 11, which is one of the figures references by Applicant in the instant Remarks, appears to show glycosylation of CBDA in wild-type tobacco plants, 
It is noted that the reference cited by Applicant in the Remarks as confirming the feasibility of Applicant’s method in tobacco is a post-filing reference and cannot be relied on to overcome the enablement or written description rejections.  Compliance with the requirements of 35 U.S.C. 112(a) is determined as of the filing date: MPEP 2163.02 explains that to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985).
With regard to the issue of cannabinoid toxicity to tobacco cells growing in suspension, the argument is not found persuasive either.  Regarding the teachings of Morimoto et al, for example, it is not disputed, that tobacco BY-2 cells were not “immediately killed” by the exposure to cannabinoids (see Remarks at pg. 11).  However, these teachings indicate that substantial experimentation would be needed to determine the conditions under which tobacco cells could not only be grown in suspension culture but used to obtain glycosylated cannabinoids.  At the same time, the specificaiton does not provide sufficient teachings as to how to predictably practice the instant method in the context of tobacco cell suspension culture, including while accounting for the cannabinoid toxicity.  

Conclusion
12.	No claims are allowed. 
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662